FILED
                               UNITED STATES DISTRICT COURT                               SEP 2 8 2009
                               FOR THE DISTRICT OF COLUMBIA                         NANCY MAYER WHITTINGTON, CLERK
                                                                                          U.S. DISTRICT COURT

Michael Anthony Miller,

                Plaintiff,

        v.                              1       Civil Action No.
                                                                     d9 18.11
B. Obama el al.,

                Defendants.


                                    MEMORANDUM OPINION

        This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in formapauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, is frivolous).

        Plaintiff, a California inmate in Coalinga, California, sues President Barack Obama, Vice

President Joe Biden, California Senators Barbara Boxer and Dianne Feinstein, and California

Congressmen Adam Schiff and Jim Casta. He alleges that the defendants "have breached their

oaths by allowing modern slavery and genocide to be effectuated in the United Sates under

pretense of penal incarceration." Compl. at 1. He claims "specifically" that he has been

subjected to "colorable Court orders under pretense of three strikes laws illegally applied to cases

that do not meet the criteria and [] prison mental illness lables [sic] to effectuate false

imprisonment." Id. at 2. Plaintiff further alleges that he has been subjected to "unlawful

retaliation by using female sexual predators to rape and file false criminal charges against

Plaintiff for reporting female sexual predators, Judges, Prosecutors and SheriffIPeace Officers

who conspire with the female sexual predators who were found to be guilty of conspiracy [.I" Id.